DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/615,783 filed November 21, 2019. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morioka (Japanese Publication 2010-165728) (Note: Citations within this office action are from the English Translation provided with the office action).
Regarding claim 1 & 2, Morioka disclose a mobile object comprising:
A wireless communication module (Paragraph [0002 & 00016]).
A substrate (Fig.1, 101-104 & 111-113) that includes one or more ground layers (101-104).
a first element (130) that is arranged on the substrate and configured to amplify an input RF signal; and
a second element (120) that is arranged on the substrate and is different from the first element,
wherein the one or more ground layers include a groove (151/152) formed between the first element and the second element.

Regarding claim 3, Morioka further discloses:
wherein the one or more ground layers include a first ground layer (101) serving as a surface layer on which the first element is arranged, and a second ground layer (102 or 103) serving as an inner layer.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 is considered allowable because none of the prior art either alone or in combination discloses wherein the groove surrounds the first element, and in each of the one or more ground layers, an inner portion surrounded by the groove and an outer portion are electrically separated. Claims 5-7 are also allowed based on their dependency from claim 4.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID VU/Primary Examiner, Art Unit 2818